DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 15-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Utilizing the process described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claims 1, 8 and 15 satisfy the Step 1 because the claims are a machine, process and manufacture respectively.
In Step 2A prong 1, claims 1 recites “determining one or more declined transactions… identifying a plurality of anomalous transactions… identifying one or more issuer systems… modifying product-policy data of a product configuration engine… learning one or more system operations…”, which, under the broadest reasonable interpretation, are steps that are performed in the human mind. For example, a human reads received data or information to see or detect declined transactions and analyzes the declined transactions to identify anomalous transactions. 
In Step 2A prong 2, the judicial exception is not integrated into a practical application because hardware processor and non-transitory memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because hardware processor and non-transitory memory are general purpose computer components, which are well-understood, routine and conventional (see Decasper et al. (U.S. PGPub 2007/0192474) paragraph 0004 where include conventional components such as a processor, a memory (e.g., RAM)… a network interface, such as a conventional modem), performing the steps recited in the claims and are not sufficient to transform a judicial exception into a patentable invention. 
Regarding claims 2-6, 9-13 and 16-20, claims 2-7, 9-14 and 16-20 recite the steps of “determining…”, “generating…”, “detecting…”, “provisioning…”, “performing..” and “activating…”.  However, these features are features of analyzing, using and calculating data or information, which are mental processes. Therefore, they are 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al.  (U.S. PGPub 2014/0344153) in view of Kranzley et al. (U.S. PGPub 2005/0240522).

Regarding claims 1, 8 and 15, Raj teaches A system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: determining one or more declined transactions in a network; (Raj, see figs. 19-21; see paragraph 0041 where the authorization response message includes...Decline--transaction was not approved; see paragraph 0213 where the issuer computer 28 may generate an authorization response message (that may include an authorization code indicating the transaction is approved or declined))
identifying one or more issuer systems associated with the plurality of anomalous transactions in the network; (Raj, see figs. 19-21; see paragraph 0207 where generating a report regarding a user, an account, a transaction or transactions, or any other entity or category of information with regard to system 20. This may include, for instance, identifying patterns (such as patterns that indicate a fraudulent transaction or transactions) and generating one or more alerts that may be sent (e.g. via communication module 204 and external communication interface 203) to one or more entities in the system 20, including the user, merchant, or issuer.)
However, Raj does not explicitly teach identifying a plurality of anomalous transactions in the network based at least on the one or more declined transactions;
modifying product-policy data of a product configuration engine based at least on the one or more identified issuer systems associated with the plurality of anomalous transactions; and
learning one or more system operations based at least on the one or more identified issuer systems associated with the plurality of anomalous transactions.

modifying product-policy data of a product configuration engine based at least on the one or more identified issuer systems associated with the plurality of anomalous transactions; and (Kranzley, see figs. 3-7; see paragraph 0131 where then the transaction is declined and the AAV 802 is labeled (modified) as a detected duplicate…; see paragraphs 0132-0136 where If the issuer-defined data element has not been previously received (step 716) then the issuer-defined data 802 are labeled as "used"...)
learning one or more system operations based at least on the one or more identified issuer systems associated with the plurality of anomalous transactions. (Kranzley, see figs. 3-7; see paragraph 0116 where the transaction is declined (step 618), because the AAV 802 is not valid and the transaction is therefore assumed to be fraudulent…; see paragraph 0125 where maintains a record of every account number that has been registered for performing AAV-based authentication. In addition, the issuer processor 108 stores the Key-Generation Key (or keys) that it shares with each 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Raj and Kranzley to provide the techniques of identifying a plurality of anomalous transactions in the network based at least on the one or more declined transactions, modifying product-policy data of a product configuration engine based at least on the one or more identified issuer systems associated with the plurality of anomalous transactions and learning one or more system operations based at least on the one or more identified issuer systems associated with the plurality of anomalous transactions of Kranzley in the system of Raj in order to enable consumers to make transactions without compromising sensitive information such as the consumer's account number (Kranzley, see paragraph 0005).

Regarding claims 2, 9 and 16, Raj-Kranzley further teaches wherein the operations further comprises: determining, based at least on a monitoring platform, a token depletion rate associated with the one or more issuer systems based at least on the plurality of anomalous transactions identified; and (Raj, see figs. 1 and 2;  see paragraphs 0100 where Auto assignment of new tokens once the available active tokens reaches certain limit on a device…)
generating a plurality of tokens in a token database based at least on the token depletion rate. (Raj, see figs. 1-3; see paragraphs 0098-0104 where when a token request is received...How many new tokens are to be assigned to a given consumer's 

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raj-Kranzley in view of Krishnaiah et al. (U.S. PGPub 2016/0071094).

Regarding claims 3, 10 and 17, Raj-Kranzley further teaches wherein the plurality of generated tokens is associated with a first bin range, and wherein the operations further comprise: (Raj, see figs. 3-4;  see paragraphs 0056 where token is associated with a primary account number (PAN), bank identification number (BIN)…; see paragraphs 0100 where Auto assignment of new tokens once the available active tokens reaches certain limit on a device…; see paragraph 0189 where verify token presence...If no valid token found for the selected account, a secure connection can be established with the mobile tokenization hub. A new token request can be initiated for the selected account nickname (alias))
detecting, based at least on the monitoring platform, a low token indication based at least on the token depletion rate; (Raj, see figs. 1 and 2;  see paragraphs 0100 where Auto assignment of new tokens once the available active tokens reaches certain limit on a device…)
However, Raj-Kranzley does not explicitly teach provisioning a second bin range for a second plurality of tokens based at least on the low token indication; and

Krishnaiah teaches provisioning a second bin range for a second plurality of tokens based at least on the low token indication; and (Krishnaiah, see paragraph 0017 where the wallet token service provider may use Industry Standard IIN range numbers as tokens to transmit information; see paragraph 0050 where Wallet tokens are generated within a BIN/IIN range that has been designated as a token BIN/IIN range and flagged accordingly in all appropriate BIN/IIN tables)
generating the second plurality of tokens in the token database based at least on the second bin range. (Krishnaiah, see paragraph 0017 where the wallet token service provider may use Industry Standard IIN range numbers as tokens to transmit information; see paragraph 0050 where Wallet tokens are generated within a BIN/IIN range that has been designated as a token BIN/IIN range and flagged accordingly in all appropriate BIN/IIN tables)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Raj-Kranzley and Krishnaiah to provide the techniques of provisioning a second bin range and generating the second plurality of tokens of Krishnaiah in the system of Raj-Kranzley in order to prevent any type of card/funding source data from being shared across payment systems and securely represent the digital identity of a user that is needed for a transaction (Krishnaiah, see paragraph 0005).

Regarding claims 4, 11 and 18, Raj-Kranzley teaches all the features of claims 1, 8 and 15. However, Raj-Kranzley does not explicitly teach wherein the operations further comprise: activating a second bin range for a second plurality of tokens based at least on a low token indication detected; and
generating, based at least on a product configuration engine of the system, a product policy based at least on the second bin range.
Krishnaiah teaches wherein the operations further comprise: activating a second bin range for a second plurality of tokens based at least on a low token indication detected; and (Krishnaiah, see paragraphs 0051-0052 where validity of the dynamic mobile wallet tokens are set in real time or at an account level via a backend policy applied on the BIN/IIN; see paragraph 0017 where the wallet token service provider may use Industry Standard IIN range numbers as tokens to transmit information; see paragraph 0050 where Wallet tokens are generated within a BIN/IIN range that has been designated as a token BIN/IIN range and flagged accordingly in all appropriate BIN/IIN tables)
generating, based at least on a product configuration engine of the system, a product policy based at least on the second bin range. (Krishnaiah, see paragraph see paragraphs 0051-0052 where validity of the dynamic mobile wallet tokens are set in real time or at an account level via a backend policy applied on the BIN/IIN; see paragraph 0017 where the wallet token service provider may use Industry Standard IIN range numbers as tokens to transmit information; see paragraph 0050 where Wallet tokens are generated within a BIN/IIN range that has been designated as a token BIN/IIN range and flagged accordingly in all appropriate BIN/IIN tables)
.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raj-Kranzley in view of Narasappa (U.S. PGPub 2015/0074035).

Regarding claims 5, 12 and 19, Raj-Kranzley teaches all the features of claims 1, 8 and 15. However, Raj-Kranzley does not explicitly teach wherein the operations further comprise: determining feedback data from an adaptive learning engine based at least on the one or more learned system operations; and 
determining an intermediate matrix that represents policy requirements in binary form based at least on the feedback data from the adaptive learning engine.
Narasappa teaches wherein the operations further comprise: determining feedback data from an adaptive learning engine based at least on the one or more learned system operations; and (Narasappa, see figs. 1-3A; see paragraph 0018 where  learning modules...Block 114 represents a feedback/update module configured to adjust 
determining an intermediate matrix that represents policy requirements in binary form based at least on the feedback data from the adaptive learning engine. (Narasappa, see fig. 3A; see paragraph 0021 where a state matrix comprising training data is provided; see paragraph 0026 where the entire state matrix of components and transactions is considered, and a query on the network scores transactions)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Raj-Kranzley and Narasappa to provide the technique of determining feedback data from the adaptive learning engine and determining an intermediate matrix of Narasappa in the system of Raj-Kranzley in order to find a root cause when an application transaction slows down or fails (Narasappa, see paragraph 0002).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raj-Kranzley-Narasappa in view of Dull et al. (U.S. PGPub 2015/0301510).

Regarding claims 6, 13 and 20, Raj-Kranzley teaches all the features of claims 1, 8 and 15. However, Raj-Kranzley does not explicitly teach wherein the operations further comprise: determining a first matrix associated with first product-policy data;
determining a second intermediate matrix that represents policy requirements in binary form based at least on feedback data from an adaptive learning engine;

determining a second intermediate matrix that represents policy requirements in binary form based at least on feedback data from an adaptive learning engine; (Narasappa, see fig. 3A; see paragraph 0021 where a state matrix comprising training data is provided; see paragraph 0026 where the entire state matrix of components and transactions is considered, and a query on the network scores transactions)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Raj-Kranzley and Narasappa to provide the technique of determining a first matrix associated with first product-policy data and determining a second intermediate matrix of Narasappa in the system of Raj-Kranzley in order to find a root cause when an application transaction slows down or fails (Narasappa, see paragraph 0002).
However, Raj-Kranzley-Narasappa does not explicitly teach performing one or more matrix operations with the first matrix and the second intermediate matrix based at least on the feedback data from the adaptive learning engine; and
generating a third output matrix with second product-policy data, wherein the one or more system operations is learned based at least on the third output matrix.
Dull teaches performing one or more matrix operations with the first matrix and the second intermediate matrix based at least on the feedback data from the adaptive 
generating a third output matrix with second product-policy data, wherein the one or more system operations is learned based at least on the third output matrix. (Dull, see fig. 2; see claim 16 where determine adaptive weights of the neural model by multiplying the first weight matrix by the second weight matrix; see paragraph 0011 a first weight matrix and the second adaptive weights may include a second weight matrix. The second weight matrix may be a diagonal matrix. For determining adaptive weights of the neural model, the first weight matrix may be multiplied by the second weight matrix; see paragraphs 0025-0026 where regarded as adaptive weights that are adapted during the learning process of the recurrent neural network)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Raj-Kranzley-Narasappa and Dull to provide the technique of performing one or more matrix operations and generating a third output matrix of Dull in the system of Raj-Kranzley-Narasappa in order to provide an adaptive control approach capable of learning and adjusting a control strategy according to the new situation (Dull, see paragraph 0002).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raj-Kranzley in view of Busaba et al. (U.S. PGPub 2013/0339975).

Regarding claims 7 and 14, Raj-Kranzley teaches all the features of claims 1 and 8. However, Raj-Kranzley does not explicitly teach wherein the operations further comprise: determining an operating capacity associated with processing transactions with the system;
determining a reserve capacity from the operating capacity based at least on the one or more learned indications of anomalies in the network; and
sharing the reserve capacity with the one or more identified issuer systems.
Busaba teaches wherein the operations further comprise: determining an operating capacity associated with processing transactions with the system; (Busaba, see paragraph 0074 where Central processors 110 are physical processor resources allocated to the logical partitions...each of which represents all or a share of a physical processor 110 allocated to the partition...underlying processor resource 110 is reserved for that partition; or shared with another partition)
determining a reserve capacity from the operating capacity based at least on the one or more learned indications of anomalies in the network; and (Busaba, see paragraph 0074 where Central processors 110 are physical processor resources allocated to the logical partitions...each of which represents all or a share of a physical processor 110 allocated to the partition...underlying processor resource 110 is reserved for that partition; or shared with another partition)

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Raj-Kranzley and Busaba to provide the technique of determining an operating capacity, determining a reserve capacity and sharing the reserve capacity with the one or more identified issuer systems of the system of Busaba in the system of Raj-Kranzley in order to increase the likelihood of success when performing transactions (Busaba, see paragraph 0008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2011/0282789, which describes a method for authenticating a transaction;
U.S. PGPub 2011/0166997, which describes a system, method, and apparatus for accepting account-based contactless smartcards at offline terminals; and
U.S. PGPub 2012/0203689, which describes a near real-time account messaging system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.